Citation Nr: 0820516	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-24 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for an adjustment 
disorder with depressed mood, rated as 70 percent disabling 
from March 20, 2007, and as 30 percent disabling prior to 
that date.

2.  Entitlement to a higher initial rating for a bilateral 
sensorineural hearing loss disability, rated as 40 percent 
disabling from March 21, 2007, and as 30 percent disabling 
prior to that date.

3.  Entitlement to service connection for otitis externa.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1961 to May 1963.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004, July 2005, and February 2006 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

A written statement from the veteran's representative dated 
in March 2007 requests that the veteran be granted 
entitlement to service connection for headaches.  The RO has 
not yet responded to this claim.  Accordingly, this claim is 
referred to the RO for appropriate action.  


REMAND

In a VA Form 21-4138 (Statement in Support of Claim) 
submitted in August 2006, the veteran requested a local 
personal hearing at the RO.  The RO acknowledged the 
veteran's request for a local hearing on a VA Form 21-6789 
(Deferred Rating Decision) dated in October 2006.  The record 
does not reflect that the requested hearing was scheduled or 
that the veteran has withdrawn his request for a local 
hearing.  

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at the RO in accordance with the docket 
number of his appeal.

2.  The RO or the AMC should also 
undertake any development it determines 
to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision on the merits of your appeal.


